PER CURIAM.
Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure & Family Law Forms, 810 So.2d 1, 14 (Fla.2000), this Court has internally reviewed the Florida Supreme Court Approved Family Law Forms and has determined that new forms and amendments to several existing forms are needed in light of recent legislation relating to injunctions for protection against stalking. See ch.2012-153, §§ 3, 4, Laws of Fla. (amending chapter 784, Florida Statutes, creating a cause of action for an injunction for protection against stalking) (effective October 1, 2012). Input on these issues was received from the Advisory Workgroup on the Florida Supreme Court Approved Family Law Forms, which provided valuable assistance. We have jurisdiction. See art. V, § 2(a), Fla. Const.
In general, the amendments to the existing forms: (1) add the term “stalking” to the forms’ respective titles, bodies, footers, and instructions, where appropriate; (2) add language to the instructions to form 12.980(g) regarding what information to include in a supplemental affidavit in support of a petition for injunction for protection against stalking; (3) add a blank textbox to the supplemental affidavit in support of a petition for injunction for protection against stalking for the petitioner to describe the alleged stalking; and (4) renumber several forms. In accord with the amendments to chapter 784, Florida Statutes, the new forms adopted are forms 12.980(t) (Petition for Injunction for Protection Against Stalking), 12.980(u) (Temporary Injunction for Protection Against Stalking), and 12.980(v) (Final Judgment for Protection Against Stalking). See ch.2012-153, §§ 3, 4, Laws of Fla.
The new and amended forms are adopted as set forth in the appendix to this *782opinion, fully engrossed, effective for immediate use. The forms may also be accessed and downloaded from the Florida State Court’s website at www.fleourts.org/' gen_public/family/forms_rules/index.shtml. By adoption of the new and amended forms, we express no opinion as to their correctness or applicability. We also direct that the new and amended forms be published for comment. Interested persons shall have sixty days from the date of this opinion to file comments with the Court.1
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.
*783APPENDIX
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT,
IN AND FOR_COUNTY, FLORIDA
Case No.:_
Division:_
Petitioner,
and
Respondent.
ORDER SETTING HEARING ON PETITION FOR INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING WITHOUT ISSUANCE OF AN INTERIM TEMPORARY INJUNCTION
A Petition for Injunction for Protection Against: Domestic Violence filed under section 741.30, Florida Statutes; Repeat, Dating, or Sexual Violence filed under section 784.046, Florida Statutes; or Stalking filed under section 784.0845, Florida Statutes, has been reviewed. This Court has jurisdiction of the parties and of the subject matter. Upon review of the Petition, this Court concludes that a Temporary Injunction for Protection Against Domestic Violence; Repeat, Dating, or Sexual Violence; or Stalking, pending the hearing scheduled below, NOT be entered at this time but that an Injunction may be entered after the hearing, depending on the findings made by the Court at that time.
FINDINGS
The Court finds that the facts, as stated in the Petition alone and without a hearing on the matter, do not demonstrate that Petitioner is a victim of domestic, repeat, dating, or sexual violence, or stalking; or that Petitioner has reasonable cause to believe that he or she is in imminent danger of becoming a victim of domestic violence, dating violence, or stalking. Therefore, there is not a sufficient factual basis upon which the court can enter a Temporary Injunction for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking, prior to a hearing. A hearing is scheduled on the Petition for Injunction for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking, in Section II of this Order. Petitioner may amend or supplement the Petition at any time to state further reasons why a Temporary Injunction should be ordered which would be in effect until the hearing scheduled below.
NOTICE OF HEARING
Florida Supreme Court Approved Family Law Form !2.980(bXlX Order Setting Hearing on Petition for Injunction for Protection Against Domestic Violence, Repeat Violence, Dating Violence, Sexual Violence, or Stalking, without Issuance of an Interim Temporary Injunction (05/13)
*784Petitioner and Respondent are ordered to appear and testify at a hearing on the Petition for Injunction for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking, on: {dote}_,at_a.m./p.m. at {location}__, at which time the Court will consider whether a Final Judgment of injunction for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking, should be entered. If entered, the injunction will remain in effect until a fixed date set by the Court or until modified or dissolved by the Court. At the hearing, the Court will determine whether other things should be ordered, including, for example, such matters as time-sharing and support.
If Petitioner and/or Respondent do not appear, orders may be entered, including entry of a permanent injunction and the imposition of court costs. Petitioner and Respondent will be bound by the terms of any injunction or order issued at the final hearing.
IF EITHER PETITIONER OR RESPONDENT DO NOT APPEAR ATTHE FINAL HEARING, HE OR SHE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.
All witnesses and evidence, if any, must be presented at this time. In cases where temporary support issues have been alleged in the pleadings, each party is ordered to bring his or her financial affidavit (Florida Family law Rules of Procedure Form 12.902(b) or (c)}, tax return, pay stubs, and other evidence of financia! income to the hearing.
NOTICE: Because this is a civil case, there is no requirement that these proceedings be transcribed at public expense.
YOU ARE ADVISED THAT IN THIS COURT:
a. _a court reporter is provided by the court.
b._electronic recording only is provided by the court. A party may arrange in advance for the services of and provide for a court reporter to prepare a written transcript of the proceedings at that party's expense.
c._in repeat, dating, and sexual violence cases, no electronic recording or court reporting services are provided by the court. A party may arrange in advance for the services of and provide for a court reporter to prepare a written transcript of the proceedings at that party's expense.
A RECORD, WHICH INCLUDES A TRANSCRIPT, MAY BE REQUIRED TO SUPPORT AN APPEAL. THE PARTY SEEKING THE APPEAL IS RESPONSIBLE FOR HAVING THE TRANSCRIPT PREPARED BY A COURT REPORTER. THE TRANSCRIPT MUST BE FILED WITH THE REVIEWING COURT OR THE APPEAL MAY BE DENIED
If you are a person with a disability who needs any accommodation in order *785to participate in this proceeding, you are entitled, at no cost to you, to the provisions of certain assistance. Please contact:
{identify applicable court personnel by name, address, and telephone number) at least 7 days before your scheduled court appearance, or immediately upon receiving this notification if the time before the scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.
Nothing in this order limits Petitioner's rights to dismiss the petition.
DONE AND ORDERED in_, Florida, on_.
CIRCUIT JUDGE
COPIES TO:
Petitioner: _ by hand delivery in open Court
_by U.S. mail
Respondent: _forwarded to sheriff for service
Other:
1 CERTIFY the foregoing is a true copy of the original Order Setting Hearing on Petition for Injunction as it appears on file in the office of the Clerk of the Circuit Court of_County, Florida, and that I have furnished copies of this order as indicated above.
CLERK OF THE CIRCUIT COURT
(SEAL)
By:_
Deputy Clerk
*786IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _____
Division:_
Petitioner,
and
Respondent.
ORDER DENYING PETITION FOR INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE C ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
The Court has reviewed the Petition for Injunction for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking, filed in this cause, and finds that Petitioner has failed to comply with one or more statutory requirements applicable to that petition, including the following:
1. -- Petitioner has failed to allege in a petition for domestic violence that Respondent is a family or household member as that term is defined by Chapter 741, Florida Statutes.
2. -- Petitioner has used a petition form other than that which is approved by the Court and the form used lacks the statutorily required components.
3. -- Petitioner has failed to complete a mandatory portion of the petition.
4. -- Petitioner has failed to sign the petition.
5. -- Petitioner has failed to allege facts sufficient to support the entry of an injunction for protection against domestic, repeat, dating, or sexual violence, or stalking because:
[[Image here]]
6._Other:
It is therefore, ORDERED AND ADJUDGED that the petition is denied without prejudice to amend or supplement the petition to cure the above stated defects.
DONE AND ORDERED in_, Florida, on_.
*787CIRCUIT JUDGE
COPIES TO
Petitioner.
_by hand delivery in open Court
_by U.S. mail
I CERTIFY the foregoing is a true copy of the original Order Denying Petition for Injunction as it appears on file in the office of the Clerk of the Circuit Court of_County, Florida, and that I have furnished copies of this order as indicated above.
CLERK OF THE CIRCUIT COURT
(SEAL)
By:_
Deputy Clerk
*788IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: _
Petitioner,
and
Respondent.
ORDER OF DISMISSAL OF TEMPORARY INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
THIS CAUSE came before the Court on {date)_, upon Petitioner's action for an injunction for protection against: domestic violence; repeat, dating, or sexual violence; or stalking. Based upon the following circumstances, the Court dismisses the Petition: [Choose all that apply]
a. _ Petitioner ft ¡led to appear at the hearing scheduled in this cause.
b. _ Petitioner appeared at the hearing but desires to voluntarily dismiss this action.
c. _ The evidence presented is insufficient under Florida law (sections 741.30, 784.046, or 784.0485, Florida Statutes) to allow the Court to issue an injunction for protection against domestic, repeat, dating, or sexual violence; orstalking.
Accordingly, the case is dismissed without prejudice.
DONE AND ORDERED in_, Florida on_.
CIRCUIT JUDGE
*789COPIES TO:
Sheriff of_County
Petitioner _, by U.S. Mail
_by hand delivery in open court
Respondent
_by U.S. Mall
_by hand delivery in open court
_State Attorney's Office
_Other:
1 CERTIFY the foregoing is a true copy of the original Order of Dismissal of Temporary Injunction for Protection as it appears on file in the office of the Clerk of the Circuit Court of County, Florida, and that I have furnished copies of this order as indicated above.
CLERK OF THE CIRCUIT COURT
(SEAL)
By:__!_
Deputy Clerk
*790INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.980(g), SUPPLEMENTAL AFFIDAVIT IN SUPPORT OF PETITION FOR INJUNCTION FOR PROTECTION AGAINST DOMESTIC, REPEAT, DATING, OR SEXUAL VIOLENCE, OR STALKING (05/13)
When should this form be used?
You may use this form if your Petition for Injunction for Protection Against Domestic Violence, Florida Supreme Court Approved Family Law Form 12.980(a), your Petition for Injunction for Protection Against Repeat Violence, Florida Supreme Court Approved Family Law Form 12.980(f), your Petition for Injunction for Protection Against Dating Violence, Florida Supreme Court Approved Family Law Form 12.980(n), your Petition for Injunction for Protection Against Sexual Violence, Florida Supreme Court Approved Family Law Form 12.890(q), or your Petition for Injunction for Protection Against Stalking, Florida Supreme Court Approved Family Law Form 12.980(t),was denied by the judge.
You should use this supplemental affidavit to add facts or clarify the facts you wrote in your original petition.
For a domestic violence case, you should include facts that establish that you have been a victim of violence or are in imminent danger of becoming a victim of violence from the respondent.
For a repeat violence case, you should include facts that establish that you or a member of your immediate family have or has been a victim of at least two prior incidents of violence, that one of those incidents occurred within the last six months and that there is an immediate and present risk of danger to you or a member of your immediate family.
For a dating violence case, you should include fact that establish that you have been a victim of violence or are in imminent danger of becoming a victim of violence from the respondent who is an individual with whom you have or have had a continuing and significant relationship of a romantic or intimate nature, to be determined by consideration of such facts as: whether the dating relationship existed within the past six months; whether the nature of the relationship included an expectation of affection or sexual involvement; and whether the frequency and type of interaction between you and the individual included involvement over time and on a continued basis. Dating violence does not include violence in a casual acquaintanceship or violence between individuals who have only engaged in ordinary fraternization in a business or social context.
For a sexual violence case, you should include facts that establish that you are a victim of sexual violence or the parent of a minor child living at home who is a victim of sexual violence, and that you have reported the sexual violence to law enforcement and are cooperating in the criminal proceeding if there is one. If the respondent was in state prison for sexual violence against you or the minor child and the respondent is out of prison or is getting out within 90 days of the petition, include that information in your supplemental affidavit, along with a copy of the notice of inmate release.
For a stalking case, you should include facts that establish that you are either a victim of stalking or cyberstalking, or that you are the parent or legal guardian of a minor child living at home who is a victim of stalking or cyberstalking. The facts must establish that stalking exists in order for the judge to order a temporary injunction for protection against stalking. *791Please be specific as to where the incidents of stalking took place. These locations may include, but need not be limited to, a home, school, or place of employment. For cyberstalking, please include a description of all evidence of contacts and/or threats made by the respondent in voice messages, texts, emails, or other electronic communication.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or the clerk of the circuit court. You should then file the original with the clerk in the county where the petition was filed and keep a copy for your records.
What should I do next?
After you complete this supplemental affidavit, the clerk will attach it to your original petition and all the documents will be submitted to the judge as your Amended Petition.
*792IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: _
Petitioner,
and
Respondent.
SUPPLEMENTAL AFFIDAVIT IN SUPPORT OF PETITION FOR INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE { ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( } STALKING
I, {fail legal name}_, being sworn, certify that the following statements are true:
[Please complete all paragraphs that relate to your case]
1. On {date}_, at {place and address}_
Respondent said or did the following things that hurt me or a member of my immediate family and made me afraid for my or my family member’s safety:
Please indicate here if you are attaching additional pages to continue these facts.
*7932,On {date}_, at {place and address}_ the following event{s) took place: Please indicate here if you are attaching additional pages to continue these facts.
3.On {date}_the following incidents of stalking occurred at the following locations: {the locations may include, but need not be limited to, a home, school, or place of employment}_
For cyberstalking, the following is a description of all evidence of contacts and/or threats made by Respondent in voice messages, texts, emails, or other electronic communication:_ _Please indicate here if you are attaching additional pages to continue these facts.
4. _Please indicate here if you are attaching copies of medical records for treatment you may have received for injuries referred to in your petition or in this supplemental affidavit, copies of any police or sheriff reports concerning incidents of violence involving you and Respondent, or any notice of inmate release.
*794I understand that I am swearing or affirming under oath to the truthfulness of the claims made In this supplemental affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
'Dated:_ _
Signature of Petitioner
STATE OF FLORIDA
COUNTYOF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or clerk.}
_ Personally known
_ Produced identification
Type of identification produced
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.980(h), REQUEST FOR CONFIDENTIAL FILING OF ADDRESS (05/13)
When should this form be used?
If you fear that disclosing your address would put you in danger because you are the victim of sexual battery, aggravated child abuse, stalking, aggravated stalking, harassment, aggravated battery, or domestic violence, you should complete this form and file it with the clerk of the circuit court.
This form should be typed or printed in black ink. After completing this form, you *795should file the original with the clerk of the circuit court in the county where your petition was filed and keep a copy for your records.
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:_
Division: __
Petitioner,
and
Respondent.
REQUEST FOR CONFIDENTIAL FILING OF ADDRESS
I, {full legal name}_, request that the Court maintain and hold as confidential, the following address:
Address_____ City State ________________ Zip_ Telephone (area code and number)_
This request is being made for the purpose of keeping the location of my residence unknown for safety reasons pursuant to section 119.071(2)0)1, section 784.0485(3)(b)l, Florida Statutes, or other statutory provision providing for the separate confidential filing for safety reasons.
Dated:_ _ Signature
CLERK'S CERTIFICATE AS TO REQUEST FOR CONFIDENTIAL FILING OF ADDRESS
I,_, as Clerk of the Circuit Court, do hereby certify that I received and filed the above and will keep the above address confidential, subsequent to further order of the Court relative to such confidentiality.
(SEAL)
CLERK OF THE CIRCUIT COURT
By:_
Deputy Clerk
*796INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.980G), MOTION FOR EXTENSION OF INJUNCTION FOR PROTECTION AGAINST DOMESTIC, REPEAT, DATING, OR SEXUAL VIOLENCE, OR STALKING (05/13)
When should this form be used?
If you are the petitioner on a previously entered injunction for protection against domestic violence, repeat violence, dating violence, sexual violence; or stalking, and that injunction will soon expire, you may use this form to request that the court extend the injunction. You must file a motion for extension BEFORE the previously entered order expires.
This form should be typed or printed in black ink. After completing this form, you should sign it before a notary public or the clerk of the circuit court. You should then file the original with the clerk in the county where the petition was filed and keep a copy for your records. If you have any questions or need assistance completing this form, the clerk or family law intake staff will help you.
What should I do next?
For your case to proceed, you will need to set a hearing on your motion. You must properly notify the other party of the motion and hearing. You should check with the clerk of court for information on the local procedure for scheduling a hearing. When you know the date and time of your hearing, you should file Notice of Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form. You will need to serve a copy of your motion and Notice of Hearing on the other party. Service of your motion must be in a manner that is reasonably calculated to apprise the other party of your motion and the hearing. Please note that if notice is mailed, the court in certain circumstances may not consider mailing to be adequate notice. If you want to be sure, you should consider using certified mail, return receipt requested, or having the motion personally served. This is a technical area of the law; if you have any questions about it, you should consult a lawyer. For more information on personal service, see the instructions for Summons: Personal Service on an Individual, Florida Family Law Rules of Procedure Form 12.910(a). You will need to appear at the hearing on your motion. After the hearing, if the judge grants your motion, he or she will prepare an Order Extending Injunction for Protection Against Domestic Violence, Repeat Violence, Dating Violence, or Sexual Violence, or Stalking, Florida Supreme Court Approved Family Law Form 12.980(m). After the judge signs the order, the clerk will provide you with the necessary copies. Make sure that you keep a certified copy of the previously entered injunction AND a certified copy of the order extending that injunction with you at all times.
Where can I look for more information?
Before proceeding, you should read General Information for Self-Represented Litigants found at the beginning of these forms. The words that are in bold underline are defined in that section. The clerk of the circuit court or family law intake staff will help you complete any necessary domestic, repeat, dating, or sexual violence, or stalking forms, and will answer any question that you may have.
Special notes ...
With this form you may also file a Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law *797Form 12.980(h), if you fear that disclosing your address would put you in danger because you are the victim of sexual battery, aggravated child abuse, stalking, aggravated stalking, harassment, aggravated battery, or domestic violence, and you wish to keep your address confidential.
When completing this form, you should make sure that your reasons for requesting that the injunction be extended are stated clearly and that you include all relevant facts.
IN THE CIRCUIT COURT OF THE IN AND FOR_ _JUDICIAL CIRCUIT, _ COUNTY, FLORIDA
Case Nok
Petitioner,
Division:
and
Respondent.
MOTION FOR EXTENSION OF INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
I, {full legal name)_, being sworn, certify that the following statements are true:
SECTION I. PETITIONER
(This section is about you. It must be completed; however, if you fear that disclosing your address would put you in danger because you áre the victim of sexual battery, aggravated child abuse, stalking, aggravated stalking, harassment, aggravated battery, or domestic violence, you should complete and file a Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and write ’’confidential" in the space provided on this form for your address and telephone number.)
1. Petitioner currently lives at the following address: {street address}_ {city, state, and 2/p code}_ Telephone Number: {area code and number}_
2. Petitioner's attorney's name, address and telephone number is:_ (If you do not have an attorney, write "none”)
SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)
New information about Respondent, since the current injunction was issued: (If known, write *798Respondent's new address, place of employment, physical description, vehicle, aliases or nicknames, or attorney’s name.)
[[Image here]]
SECTION 111. CASE HISTORY AND REASON FOR SEEKING EXTENSION OF INJUNCTION
1.Describe any attempts since the date of the current injunction by either Petitioner or Respondent to get an injunction for protection In this or any other court (other than the injunction you are asking to extend in this motion)._
2.Describe any other court cases (including city, state, and case numbers, if known) since the date of the current injunction between Petitioner and Respondent, including any cases involving the parties' minor child(ren), divorce, juvenile dependency, guardianship, or other civil or criminal cases._
3.Petitioner requests that the previously entered injunction for protection against domestic violence, repeat violence, dating violence, sexual violence, or stalking be extended for the following specific reasons: {State In detail why you wish the injunction to remain in effect.}
_Please indicate here if you are attaching additional pages to continue these facts.
4.Petitioner genuinely fears the continued threat of violence or stalking by Respondent.
*799SECTION IV. REQUESTED RELIEF
1. Petitioner understands that the Court will hold a hearing on this motion and that he or she must appear at the hearing.
2. Petitioner asks the Court to enter an order in this case that extends the previously entered injunction for a period of ( )_or ( ) until modified or dissolved by the court.
I certify that a copy of this document was [Choose one only] ( ) mailed ( ) faxed and mailed ( ) mailed by certified mail, return receipt requested, ( ) furnished to a law enforcement officer for personal service to the person(s) listed below on {date}_ Other party or his/her attorney:
Name:_
Address:_
City, State, Zip:_
Fax Number:_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this motion and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:_ _
Signature of Petitioner
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by NOTARY PUBLIC or DEPUTY CLERK [Print, type, or stamp commissioned name of notary or clerk]
_Personally known
_Produced Identification
Type of identification produced
*800INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.980(j), MOTION FOR MODIFICATION OF INJUNCTION FOR PROTECTION AGAINST DOMESTIC, REPEAT, DATING, OR SEXUAL VIOLENCE, OR STALKING (05/13)
When should this form be used?
This form may be used if you are a party to a previously entered injunction for protection against domestic, repeat, dating, or sexual violence, or stalking, and you want the court to modify the terms of the injunction. If you use this form, you are called the moving party.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or the clerk of the circuit court. You should then file the original with the clerk in the county where the original petition was filed and keep a copy for your records. You must file a motion for modification before the previously entered order expires. If you have any questions or need assistance completing this form, the clerk or family law intake staff will help you.
What should I do next?
For your case to proceed, you will need to set a heariny on your motion. You must properly notify the other party of the motion and hearing. You should check with the clerk of court for information on the local procedure for scheduling a hearing. When you know the date and time of your hearing, you should file Notice of Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form. You will need to serve a copy of your motion and Notice of Hearing on the other party. Service of your motion must be in a manner that is reasonably calculated to apprise the other party of your motion and the hearing. Please note that if notice is mailed, the court in certain circumstances may not consider mailing to be adequate notice. If you want to be sure, you should consider using certified mail, return receipt requested, or having the motion personally served. If you are not represented by an attorney in this action, you must file proof that the other party personally received notice of your motion. This is a technical area of the law; if you have any questions about it, you should consult a lawyer. For more information on personal service, see the instructions for Summons: Personal Service on an Individual, Florida Family Law Rules of Procedure Form 12.910(a).
You will need to appear at a hearing on your motion for modification of injunction. After the hearing, if the judge grants your motion, he or she will prepare a new injunction for protection that contains the modifications. After the judge signs the new injunction, the clerk will provide you with the necessary copies. Make sure that you keep a certified copy of the new injunction with you at all times!
Where can I look for more information?
Before proceeding, you should read General Information for Self-Represented Litigants found at the beginning of these forms. The words that are in bold underline are defined in that section. The clerk of the circuit court or family law intake staff will help you complete any necessary domestic, repeat, dating, or sexual violence, or stalking forms and will answer any question that you may have.
Special notes ...
If the injunction you are seeking to modify is for domestic violence and you want the court to modify alimony, child support, or time-shariny of minor child(ren), you *801must establish that there has been a change in circumstanee(s), as required by chapter 61, Florida Statutes, or chapter 741, Florida Statutes, as applicable, that requires this (these) modification(s). Be sure that you make these change(s) clear in your motion.
With this form you may also file the following:
Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), if you fear that disclosing your address would put you in danger because you are the victim of sexual battery, aggravated child abuse, stalking, aggravated stalking, harassment, aggravated battery, or domestic violence, and you wish to keep your address confidential.
Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme Court Approved Family Law Form 12.902(d), must be completed and attached if the modification(s) you are seeking involves temporary custody of any minor children).
Family Law Financial Affidavit, Florida Family Law Rules of Procedure Form 12.902(b) or (c), must be completed and attached if the modification(s) you are seeking involves temporary alimony or temporary child support.
When completing this form, you should make sure that your reasons for requesting that the injunction be modified are stated clearly and that you include all relevant facts.
*802IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR _COUNTY, FLORIDA
Case No.:
Division:
Petitioner,
and
Respondent.
MOTION FOR MODIFICATION OF INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
I,{full legal name}_, being sworn, certify that the following statements are true:
SECTION I. MOVING PARTY
(This section is about you. It must be completed. However, if you fear that disclosing your address would put you in danger because you are the victim of sexual battery, aggravated child abuse, stalking, aggravated stalking, harassment, aggravated battery, or domestic violence, you should complete and file a Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and write "confidential" in the space provided on this form for your address and telephone number.)
1. Moving Party is the ( ) Petitioner ( ) Respondent in this case.
2. Moving Party currently lives at the following address: {street address}_ {city, state, and zip code}_ Telephone Number: {area code and number}_
3. Moving Party's attorney's name, address and telephone number is:_ (If you do not have an attorney, write "none.")
SECTION II. NEW INFORMATION
*803New information since the previous injunction was issued: (If known, write the other party's new address, place of employment, physical description, vehicle, aliases or nicknames, or attorney's name.)
[[Image here]]
SECTION III. CASE HISTORY AND REASON FOR SEEKING MODIFICATION OF INJUNCTION
1.Describe any attempts since the date of the current injunction by either Petitioner or Respondent to get an injunction for protection in this or any other court (other than the injunction you are asking to modify in this motion)._
2.Describe any other court cases (including case numbers, if known) since the date of the current injunction between Petitioner and Respondent, including any cases involving the parties’ minor ehild(ren), divorce, juvenile dependency, guardianship, or other civil or criminal cases._
3.Moving Party requests that the previously entered injunction for protection against domestic violence, repeat violence, dating violence, sexual violence, or stalking, be modified for the following specific reasons: {State why you wish the injunction to be changed.}_ _Please indicate here if you are attaching additional pages to continue these facts.
SECTION IV. REQUESTED RELIEF
1. Moving Party understands that the Court will hold a hearing on this motion and that he or she must appear at the hearing.
2. Moving Party asks the Court to enter an order in this case that modifies the previously entered *804injunction in the following ways: {State how you wish the injunction to be changed.}
*805[[Image here]]
I certify that a copy of this document was [Choose one only] ( ) mailed { ¡ faxed and mailed ( ) mailed by certified mail, return receipt requested, ( ) furnished to a law enforcement officer for personal service to the person(s) listed below on {date}_.
Other party or his/her attorney:
Name:_
Address:_
City, State, Zip:_
Fax Number:_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this motion and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _ _
Signature of Party
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by_
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
*806IN THE CIRCUIT COURTOF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division:
Petitioner
and
Respondent.
ORDER EXTENDING INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
THIS CAUSE came before the Court on {date}_, upon Petitioner's motion for an extension of ¡function for protection and it appearing to the Court as follows:
1,_Ex parte. The claims in the motion for extension of injunction for protection make it appear to the Court that there is an immediate and present danger of domestic, repeat, dating, or sexual violence; or stalking, as required under section 741.30, section 784.046, or section 784.0485, Florida Statutes. The previously entered Injunction is extended until {date}_. A full hearing on the petition is scheduled torfdate}_at_a.m./p.m. in_
NOTICE: Because this Is a civil case, there is no requirement that these proceedings be transcribed at public expense.
YOU ARE ADVISED THAT IN THIS COURT:
a._a court reporter is provided by the court.
b._electronic recording only is provided by the court. A party may arrange In advance for the services of and provide for a court reporter to prepare a written transcript of the proceedings at that party's expense.
c._If this Is a repeat violence, dating violence, or sexual violence action, no electronic recording or court reporting services are provided by the court.
A party may arrange In advance for the services of and provide for a court reporter to prepare a written transcript of the proceedings at that party's expense.
*807A RECORD, WHICH INCLUDES A TRANSCRIPT, MAY BE REQUIRED TO SUPPORT AN APPEAL THE PARTY SEEKING THE APPEAL IS RESPONSIBLE FOR HAVING THE TRANSCRIPT PREPARED BY A COURT REPORTER.
THE TRANSCRIPT MUST BE FILED WITH THE REVIEWING COURT OR THE APPEAL MAY BE DENIED.
If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact_ {Identify applicable court personnel by name, address, and telephone number} at least 7 days before your scheduled court appearance, or immediately upon receiving this notification if the time before the scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.
2. After notice and hearing. Respondent was served with a copy of the Temporary Injunction, If applicable, and a notice of this hearing within the time required by Florida law and was afforded an opportunity to be heard. The notice and opportunity to be heard were sufficient to protect Respondent's right to due process. The following persons attended the hearing: { } Petitioner ( ) Respondent.
After hearing the testimony of each party present and of any witnesses, or upon consent of Respondent, the Court finds that Petitioner is a victim of domestic, repeat, dating, or sexual vioience, or stalking, or reasonably fears that he/she will become a victim of domestic or dating violence from Respondent. The previously entered injunction is extended until {date}_, or until further order of the Court.
DONE AND ORDERED in_, Florida, on_._. CIRCUIT JUDGE
COPIES TO:
Sheriff of_County
Petitioner (or his or her attorney):
*808_byU.S. Mail
_by hand delivery in open court
[Petitioner must acknowledge receipt in writing on the face of the original order — see below)
Respondent (or his or her attorney):
_forwarded to sheriff for service
_by hand delivery in open court
(Respondent must acknowledge receipt In writing on the face of the original order — see below)
_by certified mail (may only be used when Respondent is present at the hearing and Respondent fails or refuses to acknowledge the receipt of certified copy of this injunction)
_State Attorney's Office
_Other:
I CERTIFY the foregoing is a true copy of the original Order Extending the Injunction for Protection as it appears on file in the office of the Clerk of the Circuit Court of_County, Florida, and that I have furnished copies of this order as indicated above.
CLERK OF THE CIRCUIT COURT
(SEAL) By:_
Deputy Clerk
ACKNOWLEDGMENT
I, {Name of Petitioner}_ . acknowledge receipt of a certified copy of this Order Extending the Injunction for Protection.
Petitioner
ACKNOWLEDGMENT
I, {Name of Respondent}_, acknowledge receipt of a certified copy of this Order Extending the Injunction for Protection.
*809Respondent
*810INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.980(t), PETITION FOR INJUNCTION FOR PROTECTION AGAINST STALKING (05/13)
When should this form be used?
If you are a victim of stalking, you can use this form to ask the court for a protective order prohibiting stalking. Stalking means the repeated following, harassment, or cyberstalking of one person by another. Cyberstalk means to engage in a course of conduct to communicate, or to cause to be communicated, words, images, or language by or through the use of electronic mail or electronic communication, directed at a specific person, causing substantial emotional distress to that person and serving no legitimate purpose.
Because you are making a request to the court, you are called the petitioner. The person whom you are asking the court to protect you from is called the respondent. If you are under the age of eighteen and have never been married or had the disabilities of nonage removed by a court, and are living at home, one of your parents or your legal guardian must sign this petition on your behalf.
The parent or legal guardian of any minor child who is living at home may seek an injunction for protection against stalking on behalf of the minor child.
If the respondent is your spouse, former spouse, related to you by blood or marriage, living with you now or has lived with you in the past (if you are or were living as a family), or the other parent of your children), whether or not you have ever been married or ever lived together, you may, instead, choose to use Petition for Injunction for Protection Against Domestic Violence, Florida Supreme Court Approved Family Law Form 12.980(a), rather than this form.
This form should be typed or printed in black ink. You should complete this form (giving as much detail as possible) and sign it the presence of a notary or in front of the clerk of the circuit court in one of the following: the circuit where you currently or temporarily reside; the circuit where the respondent resides; or the circuit where the stalking occurred. The clerk will take your completed petition to a judge. You should keep a copy for your records. If have any questions or need assistance completing this form, the clerk or family law intake staff will help you. There is no filing fee for a petition for protection against stalking.
What should I do if the judge grants my petition?
If the facts contained in your petition convince the judge that stalking or cyberstalk-ing exists, the judge will sign a Temporary Injunction for Protection Against Stalking, Florida Supreme Court Approved Family Law Form 12.980(u). A temporary injunction is issued without notice to the respondent. The clerk will give your petition, the temporary injunction, and any other papers filed with your petition to the sheriff or other law enforcement officer for personal service on the respondent. The temporary injunction will take effect immediately after the respondent is served with a copy of it. It lasts until a hearing can be held or for a period of 15 days, whichever comes first.
The court may extend the temporary injunction beyond 15 days for a good reason, which may include failure to obtain service on the respondent.
The temporary injunction is issued ex parte. This means that the judge has *811considered only the information presented by one side-YOU. Section I of the temporary injunction gives a date that you should appear in court for a hearing. You will be expected to testify about the facts in your petition. The respondent will be given the opportunity to testify at this hearing also. At the hearing, the judge will decide whether to issue a Final Judgment of Injunction for Protection Against Stalking (After Notice), Florida Supreme Court Approved Family Law Form 12.980(v), which will remain in effect for a specific time period or until modified or dissolved by the court. If either you or the respondent do not appear at the hearing, the temporary injunction may be continued in force, extended, or dismissed, and/or additional orders may be granted, including entry of a permanent injunction and the imposition of court costs. You and the respondent will be bound by the terms of any injunction or order issued at the final hearing.
IF EITHER YOU OR THE RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.
If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies. Make sure that you keep one certified copy of the injunction with you at all times!
What can I do if the judge denies my petition or does not issue a Temporary Injunction?
If your petition is denied, you may amend your petition by filing a Supplemental Affidavit in Support of Petition for Injunction for Protection, Florida Supreme Court Approved Family Law Form 12.980(g). If the only ground for not granting an ex parte temporary injunction is no appearance of immediate and present danger of stalking, the court shall set a full hearing on your petition for injunction at the earliest possible time. The respondent will be notified by personal service of your petition and the hearing. You must attend the hearing, present facts, and bring evidence that supports your petition; failure to attend the hearing may result in dismissal of your petition.
Where can I look for more information?
Before proceeding, you should read General Information for Self-Represented Litigants found at the beginning of these forms. The words that are in bold underline are defined in that section. The clerk of the circuit court or family law intake staff will help you complete any necessary forms. For further information, see Section 784.0485, Florida Statutes, and Rule 12.610, Florida Family Law Rules of Procedure.
Special Notes
If you require that your address be confidential for safety reasons, you should complete a Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and file it with the clerk of the circuit. You should then write confidential in the space provided on the petition.
*812IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:_
Division: _____
Petitioner,
and
Respondent.
PETITION FOR INJUNCTION FOR PROTECTION AGAINST STALKING
I, ffull legal name}_, being sworn, certify that the following statements are true:
SECTION I. PETITIONER
(This section is about you. It must be completed; however, if you require that your address be confidential for safety reasons, you should complete and file a Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and write confidential in the space provided on this form for your address and telephone number.)
1. Petitioner resides at the following address: {address, city, state, zip code} [Indicate if applicable] Petitioner seeks an injunction for protection on behalf of a minor child. Petitioner is the parent or legal guardian of {full legal name}_, a minor child who is living at home.
2. Petitioner's attorney's name, address, and telephone number is:_;_ (If you do not have an attorney, write "none.")
SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)
1. Respondent resides at the following address: {provide last known street address, city, state, and zip code}__
*8132. Respondent's last known place of employment: _ Employment address:_ Working hours of Respondent:_
3. Physical description of Respondent: Race:_Sex: Male__ Female_Date of Birth:_ Height: Weight:_Eye Color:_Hair Color:_ Distinguishing marks and/or scars:___;_ Vehicle: {make/model)_Color:_Tag Number {if known)_
4. Other names Respondent goes by {aliases or nicknames):_
5.Respondent's attorney's name, address, and telephone number is: (If you do not know whether Respondent has an attorney, write "unknown." If Respondent does not have an attorney, write "none.")
SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION (This section must be completed.)
1.Has Petitioner ever received or tried to get an injunction for protection against stalking against Respondent in this or any other court? _Yes _No If yes, what happened in that case? {include case number, if known)
2.Has Respondent ever received or tried to get an injunction for protection against stalking against Petitioner in this or any other court? __ Yes _No If yes, what happened in that case? {include case number, if known)
3.Describe any other court case that is either going on now or that happened in the past between Petitioner and Respondent {include case number, if known):
4.Petitioner is a victim of stalking because Respondent has: {please mark all sections that apply)
a._Committed stalking;
b._Previously threatened, harassed, stalked, cyberstalked, or physically abused the Petitioner;
c._Threatened to harm Petitioner or family members or individuals closely associated with Petitioner;
d._Intentionally injured or kilied a family pet;
e._Used, or threatened to use, against Petitioner any weapons such as guns or knives;
*814f._A criminal history involving violence or the threat or violence, If known;
g. Another order of protection issued against him or her previously from another jurisdiction, if known;
h._Destroyed personal property, including, but not limited to, telephones or other communication equipment, clothing, or other items belonging to Petitioner.
5. Below is a description of the specific incidents of stalking or cyberstalking: {for cyberstalking, please include a description of all evidence of contacts and/or threats made by Respondent in voice messages, texts, emails, or other electronic communication}.
On {date }_the following incidents of stalking occurred at the following locations: {the locations may include, but need not be limited to, a home, school, or place of employment}
Please indicate here if you are attaching additional pages to continue these facts.
6. Additional Information
_Respondent owns, has, and/or is known to have guns or other weapons. Describe weapon(s) and where they may be located, if known:_
SECTION IV. INJUNCTION (This section must be completed.)
1. Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against stalking that will be in place from now until the scheduled hearing in this matter, which will immediately restrain Respondent from committing any acts of stalking, and which will provide any terms the Court deems necessary for the protection of a victim of stalking, including any injunctions or directives to law enforcement agencies.
2. Petitioner asks the Court to enter, after a hearing has been held on this petition, a FINAL JUDGMENT for protection against stalking prohibiting Respondent from committing any arts of stalking against Petitioner and:
a. prohibiting Respondent from going to or within 500 feet of any place Petitioner lives, or to any specified place regularly frequented by Petitioner and any named family members or Individuals closely associated with Petitioner;_
*815b.prohibiting Respondent from going to or within 500 feet of Petitioner's place(s) of employment or the school that Petitioner attends; the address of Petitioner's place(s) of employment and/or school is;_
c. prohibiting Respondent from contacting Petitioner by telephone, mail, by e-maii, in writing, through another person, or in any other manner;
d. ordering Respondent that he or she shall not have in his or her care, custody, possession, or control any firearm or ammunition;
e. prohibiting Respondent from knowingly and intentionally going to or within 100 feet of Petitioner's motor vehicle, whether or not that vehicle is occupied;
3. Petitioner asks the Court to enter any other terms it deems necessary to protect Petitioner from stalking by Respondent.
I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS PETITION, THAT BOTH THE RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER THE RESPONDENT OR I FAIL TO APPEAR AT THE FINAL HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED AT THAT HEARING.
1 HAVE READ EVERY STATEMENT MADE IN THIS PETITION AND EACH STATEMENT IS TRUE AND CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.
Dated:_ __
Signature of Petitioner
Printed Name:_
Address:_
City, State, Zip;_
Telephone Number;_
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by NOTARY PUBLIC or DEPUTY CLERK Personally known [Print, type, or stamp commissioned name of notary or clerk.]
*816_ Produced identification
Type of identification produced_
*817IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:_
Division:_
Petitioner,
and
Respondent.
TEMPORARY INJUNCTION FOR PROTECTION AGAINST STALKING
The Petition for Injunction for Protection Against Stalking under Section 784.0485, Florida Statutes, and other papers filed in this Court have been reviewed. Under the laws of Florida, the Court has jurisdiction of the Petitioner and the subject matter, and has jurisdiction of the Respondent upon service of the temporary injunction. The term Petitioner as used in this injunction includes the person on whose behalf this injunction is entered.
It is intended that this protection order meet the requirements of IS U.S.C. Section 226S and therefore intended that it be accorded full faith and credit by the court of another state or Indian tribe and enforced as if it were the order of the enforcing state or of the Indian tribe.
SECTION). NOTICE OF HEARING
Because this Temporary Injunction for Protection Against Stalking has been issued without notice to Respondent, Petitioner and Respondent are instructed that they are scheduled to appear and testify at a hearing regarding this matter on {date}_, at_a.m./p.m., when the Court will consider whether it should issue a Final Judgment of Injunction for Protection Against Stalking, which shall remain in effect until modified or dissolved by the Court, and whether other things should he ordered. The hearing will be before The Honorable {name}_, at the following address:
_, Florida. If Petitioner and/or Respondent do not appear, this temporary injunction may be continued in force, extended, or dismissed, and/or additional orders may be granted, including entry of a permanent injunction and the imposition of court costs. Ail witnesses and evidence, if any, must be presented at this time. Petitioner and Respondent wtil be bound by the terms of any injunction or order issued at the final hearing.
IF EITHER PETITIONER OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, HE OR SHE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.
*818NOTICE: Because this is a civil case, there is no requirement that these proceedings be transcribed at public expense.
YOU ARE ADVISED THAT IN THIS COURT:
a._ a court reporter Is provided by the court.
b._electronic recording only is provided by the court. A party may arrange in advance for the services of and provide for a court reporter to prepare a written transcript of the proceedings at that party's expense.
A RECORD, WHICH INCLUDES A TRANSCRIPT, MAY BE REQUIRED TO SUPPORT AN APPEAL. THE PARTY SEEKING THE APPEAL IS RESPONSIBLE FOR HAVING THE TRANSCRIPT PREPARED BY A COURT REPORTER. THE TRANSCRIPT MUST BE FILED WITH THE REVIEWING COURT OR THE APPEAL MAY BE DENIED.
If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact_ lidentify applicable court personnel by name, address, and telephone number} at least 7 days before your scheduled court appearance, or immediately upon receiving this notification if the time before the scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.
SECTION II. FINDINGS
The statements made under oath by Petitioner make it appear that Section 784.0485, Florida Statutes, applies to the parties, and that Petitioner is a victim of stalking by Respondent.
SECTION III. TEMPORARY INJUNCTION AND TERMS
This Injunction shall be in effect until the hearing set above and In no event for longer than 15 days, unless extended by court order. If a final order of injunction is issued, the terms of this temporary injunction will be extended until service of the final injunction is effected upon Respondent. This injunction is valid and enforceable in all counties of the State of Florida. The terms of this injunction may not be changed by either party alone or by both parties together. Only the Court may modify the terms of this injunction. Either party may ask the Court to change or end this injunction.
Willful violation of the terms of this injunction, such as: committing an act of stalking against Petitioner; going to or being within 500 feet of Petitioner's residence, place of employment, school, or other place prohibited in this injunction; knowingly and intentionally coming within 100 feet of *819Petitioner's motor vehicle, whether or not that vehicle is occupied; committing any other violation of this injunction through an intentional unlawful threat, word or act to do violence to Petitioner; telephoning, contacting or communicating with Petitioner, unless indirect contact through a third party is specifically allowed by this injunction; defacing or destroying Petitioner's personal property, including Petitioner's motor vehicle; or refusing to surrender firearms or ammunition if ordered to so by the Court, constitutes a misdemeanor of the first degree punishable as provided by Sections 775.082 and 775.083, Florida Statutes.
Any party violating this injunction may be subject to civil or indirect criminal contempt proceedings, including the imposition of a fine or Imprisonment, and also may be charged with a crime punishable by a fine, jail, or both, as provided by Florida Statutes.
ORDERED and ADJUDGED:
1. Prohibited Actions. Respondent shall not commit, or cause any other person to commit, any acts of stalking against Petitioner, including stalking, cyberstalking, aggravated stalking, or any criminal offense resulting in physical injury or death. Respondent shall not commit any other violation of this injunction through an intentional unlawful threat, word, or act to do violence to Petitioner.
1. No Contact. Respondent shall have no contact with the Petitioner unless otherwise provided in this section.
a. Unless otherwise provided herein, Respondent shall have no contact with Petitioner. Respondent shall not directly or indirectly contact Petitioner in person, by mail, e-mail, fax, telephone, through another person, or In any other manner, including any electronic means or use of social media. Further, Respondent shall not contact or have any third party contact anyone connected with Petitioner's employment or school to inquire about Petitioner or to send any messages to Petitioner. Unless otherwise provided herein. Respondent shall not go to, in, or within 500 feet of:
b. Petitioner's current residence {list address}__ or any residence to which Petitioner may move;
c. Petitioner's current or any subsequent place of employment {list address of current employment}
d. where Petitioner attends school {list address of school}_ _;or
e. the following other places (if requested by Petitioner) where Petitioner, specific members of Petitioner's family, or individuals closely associated with Petitioner, regularly frequent:_
*820f. Respondent shall not knowingly and intentionally come within 100 feet of Petitioner's motor vehicle at any time, whether or not that vehicle is occupied;
g. Other provisions regarding contact;_
3.Firearms.
[Initial all that apply; write N/A if not applicable]
a._Respondent is a state or local officer, as defined in section 943.10(14), Florida Statutes, who holds an active certification, who receives or possesses a firearm or ammunition for use in performing official duties on behalf of the officer's employing agency, and is not prohibited by the court from having in his or her care, possession, or control any firearm or ammunition.
b._Respondent shall not use or possess a firearm or ammunition.
c._Respondent shall surrender any firearms and ammunition in the Respondent's possession to the_County Sheriffs Department.
d._Other directives relating to firearms and ammunition:_
4.Treatment, Intervention, or Counseling
[Initial if applicable; write N/A if not applicable]
_Respondent shall participate in the treatment, intervention, or counseling services specified below. Respondent shall pay for all services rendered:_
5. Mailing Address. Respondent shall notify the Clerk of the Court of any change in his or her mailing address within 10 days of the change. All further papers (excluding pleadings requiring personal service) shall be served by mail to Respondent's last known address of record. Such service by mail shall be complete upon mailing. Rule 12.080, Florida Family Law Rules of Procedure; Section 784.0485, Florida Statutes.
6. Additional order(s) necessary to protect Petitioner from stalking:
[[Image here]]
*821[[Image here]]
7. Referral to Appropriate Services for Petitioner
Petitioner may contact the following services as needed:
SECTION IV. OTHER SPECIAL PROVISIONS
[[Image here]]
(This section to be used for inclusion of local provisions approved by the chiefjudge as provided in Florida Family Law Rule 12.610.)
[[Image here]]
SECTION V. DIRECTIONS TO LAW ENFORCEMENT OFFICER IN ENFORCING THIS INJUNCTION (Unless ordered otherwise by the judge, all provisions In this Injunction are considered mandatory provisions and should be interpreted as part of this Injunction.)
1. The Sheriff of_County, or any other authorized law enforcement officer, is ordered to serve this temporary injunction upon Respondent as soon as possible after its issuance.
2. This injunction is.valld and enforceable in all counties of the State of Florida. Violation of this injunction should be reported to the appropriate law enforcement agency. Law enforcement officers of the jurisdiction in which a violation of this injunction occurs shall enforce the provisions of this injunction and are authorized to arrest without a warrant pursuant to Section 901.15, Florida Statutes, for any violation of its provisions, which constitutes a criminal act under Section 784.0487, Florida Statutes.
3. THIS INJUNCTION IS ENFORCEABLE IN ALL COUNTIES OF FLORIDA AND LAW ENFORCEMENT OFFICERS MAY EFFECT ARRESTS PURSUANT TO SECTION 901.15(6), FLORIDA STATUTES. The arresting agent shall notify the State Attorney's Office immediately after arrest.
4. Reporting alleged violations. If Respondent violates the terms of this injunction and has not been arrested, Petitioner may contact the clerk of the circuit court of the county in which the violation is alleged to have occurred. The clerk shall assist Petitioner In preparing an affidavit in support of reporting the violation or direct Petitioner to the office operated by the court that has been designated by the chief judge of that circuit as the central intake point for violations of Injunctions for protection where Petitioner can receive assistance in the preparation of the affidavit in support of the violation. The affidavit shall be immediately forwarded by the office assisting Petitioner to the state attorney of that circuit and to the judge designated by the chief judge as the recipient of affidavits of violations of an Injunction. Procedures relating to reporting alleged violations are governed by section 784.0487, Florida
*822Statutes.
DONE AND ORDERED in _, Florida, on CIRCUIT JUDGE
COPIES TO:
Sheriff of_County
Petitioner:
_byU.S. Mail
__by hand delivery in open court
Respondent:
_forwarded to sheriff for service
_State Attorney's Office
_Other:
I CERTIFY the foregoing is a true copy of the original Temporary Injunction for Protection Against Stalking as it appears on file in the office of the Clerk of the Circuit Court of_ County, Florida, and that I have furnished copies of this order as indicated above.
CLERK OF THE CIRCUIT COURT
(SEAL)
By: Deputy Clerk
*823IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division:
Petitioner,
and
Respondent.
FINAL JUDGMENT OF INJUNCTION FOR PROTECTION AGAINST STALKING (AFTER NOTICE)
The Petition for Injunction for Protection Against Stalking under Section 784.048S, Florida Statutes, and other papers filed in this Court have been reviewed. The Court has jurisdiction of the parties and the subject matter. The term Petitioner as used in this injunction includes the person on whose behalf this injunction is entered.
It Is Intended that this protection order meet the requirements of 18 U.S.C Section 2265 and therefore intended that it be accorded full faith and credit by the court of another state or Indian tribe and enforced as if It were the order of the enforcing state or of the Indian tribe.
SECTION I. HEARING
This cause came before the Court for a hearing to determine whether an Injunction for Protection Against Stalking in this case should be { } issued, ( ) modified, or ( ) extended.
The hearing was attended by { ) Petitioner { ) Respondent
( ) Petitioner's Counsel ( ) Respondent's Counsel
SECTION II. FINDINGS
On {date}_, a notice of this hearing was served on Respondent, together with a copy of Petitioner's petition to this Court and the temporary injunction, if issued. Service was within the time required by Florida law, and Respondent was afforded an opportunity to be heard.
After hearing the testimony of each party present and of any witnesses, or upon consent of Respondent, the Court finds, based on the specific facts of this case, that Petitioner is a victim of stalking.
*824SECTION III. INJUNCTION AND TERMS
This injunction shall be in full force and effect until either ( ) further order of the Court or ( ) until {date}_. This injunction is valid and enforceable throughout ail counties in the State of Florida. The terms of this injunction may not be changed by either party alone or by both parties together. Only the Court may modify the terms of this injunction. Either party may ask the Court to change or end this injunction.
Willful violation of the terms of this injunction, such as: committing an act of stalking against Petitioner; going to or being within 500 feet of Petitioner's residence, place of employment, school, or other place prohibited in this injunction; knowingly and intentionally coming within 100 feet of Petitioner's motor vehicle, whether or not that vehicle is occupied; committing any other violation of this injunction through an intentional unlawful threat, word, or act to do violence to Petitioner; telephoning, contacting, or communicating with Petitioner, unless indirect contact through a third party is specifically allowed by this injunction; defacing or destroying Petitioner's personal property, including Petitioner's motor vehicle; or having care, custody, use, or possession of a firearm or ammunition unless authorized by section 790.233(3), Florida Statutes, constitutes a misdemeanor of tile first degree punishable as provided by Sections 775.082 and 775.083, Florida Statutes.
Any patty violating this injunction shall be subject to civil or Indirect criminal contempt proceedings, including the imposition of a fine or imprisonment, and also may be charged with a crime punishable by a fine, jail, or both, as provided by Florida Statutes.
ORDERED and ADJUDGED:
1. Prohibited Actions. Respondent shall not commit, or cause any other person to commit, any acts of stalking against Petitioner, including stalking, cyberstalklng, aggravated stalking, or any criminal offense resulting in physical injury or death. Respondent shall not commit any other violation of the injunction through an intentional unlawful threat, word or act to do violence to Petitioner.
2. No Contact. Respondent shall have no contact with Petitioner unless otherwise provided in this section.
a. Unless otherwise provided herein, Respondent shall have no contact with Petitioner. Respondent shall not directly or indirectly contact Petitioner in person, by mail, e-mail, fax, telephone, through another person, or in any other manner, including any electronic means or use of social media. Further, Respondent shall not contact or have any third party contact anyone Connected with Petitioner's employment or school to inquire about Petitioner or to send any messages to Petitioner.
Unless otherwise provided herein. Respondent shall not go to, In, or within 500 fast of:
b. Petitioner’s current residence: {list *825address}_ or any residence to which Petitioner may move;
c.Petitioner's current or any subsequent place of employment: {list address of current employment}_•
d.Petitioner's school: {list address of school}_ _;or
e.the following other piace(s) regularly frequented by Petitioner and any named family members or individuals closely associated with Petitioner:
[[Image here]]
f. Respondent shall not knowingly or intentionally come within 100 feet of Petitioner's motor vehicle, whether or not that vehicle is occupied;
g. Respondent shall not deface of destroy Petitioner's personal property, including petitioner's motor vehicle;
h. Other provisions regarding contact:_
3. Firearms.
Unless paragraph a. is initialed below, Respondent shall not have in his or her care, custody, possession, or control any firearm or ammunition. It is a violation of section 790.233, Florida Statutes, and a first degree misdemeanor, for Respondent to have in his or her care, custody, possession, or control any firearm or ammunition.
ilnitial ail that apply; write N/A if not applicable]
a._Respondent is a state or local officer, as defined in section 943.10(14), Florida Statutes, who holds an active certification, who receives or possesses a firearm or ammunition for use in ■ performing official duties on behalf of the officer's employing agency, and is not prohibited by the court from having in his or her care, custody, possession, or control any firearm or ammunition.
b._Respondent shall not use or possess a firearm or ammunition.
c._Respondent shall surrender any firearms and ammunition in the Respondent's *826possession to the_County Sheriffs Department. Failure to surrender either firearms or ammunition if ordered to do so by the court constitutes a misdemeanor of the first degree, punishable as provided in section 775.082 or 775.083, Florida Statutes.
d._Other directives relating to firearms and ammunition:_
4.Treatment, Intervention, or Counseling.
[initial If applicable; write N/A if not applicable]
a._Respondent shall participate in the treatment, intervention, or counseling specified below. Respondent shall pay for all services rendered:_
b. Within_days of the date of this Injunction, Respondent shall enroll in, and thereafter complete without delay, the treatment, intervention, or counseling required in paragraph a. above. Respondent shall provide proof of such enrollment to the Clerk of the Court.
5. Mailing Address. Respondent shall notify the Clerk of the Court of any change in his or her mailing address within 10 days of the change. All further papers (excluding pleadings requiring personal service) shall be served by mail to Respondent's last known address of record. Such service by mail shall be complete upon mailing. Rule 12.080, Florida Family Law Rules of Procedure; Section 784.0485, Florida Statutes.
6. Additional provisions(s) necessary to protect Petitioner from stalking:
[[Image here]]
7.Referral to Appropriate Services for Petitioner. Petitioner may contact the following services as needed:
[[Image here]]
*827SECTION IV. OTHER SPECIAL PROVISIONS

(This section to be used for inclusion of local provisions approved by the chief judge as provided in Florida Family Law Rule 12.610.)

[[Image here]]
SECTION V. DIRECTIONS TO LAW ENFORCEMENT OFFICER IN ENFORCING THIS INJUNCTION

(Unless ordered otherwise by the judge, all provisions In this Injunction are considered mandatory provisions and should be interpreted as part of this injunction.)

1. This injunction is valid and enforceable in all counties of the State of Florida. Violation of this injunction should be reported to the appropriate law enforcement agency. Law enforcement officers of the jurisdiction in which a violation of this injunction occurs shall enforce the provisions of this injunction and are authorized to arrest without a warrant pursuant to Section 901.15, Florida Statutes, for any violation of its provision, which constitutes a criminal act under Section 784.0485, Florida Statutes.
2. THIS INJUNCTION IS ENFORCEABLE IN ALL COUNTIES OF FLORIDA AND LAW ENFORCEMENT OFFICERS MAY EFFECT ARRESTS PURSUANT TO SECTION 901.15(6), FLORIDA STATUTES. The arresting agent shall notify the State Attorney’s Office immediately after arrest.
3. Reporting alleged violations. If Respondent violates the terms of this injunction and has not been arrested, Petitioner may contact the clerk of the circuit court of the county in which the violation is alleged to have occurred. The clerk shall assist Petitioner in preparing an affidavit in support of reporting the violation or direct Petitioner to the office operated by the court that has been designated by the chief judge of that circuit as the central intake point for violations of injunctions for protection where Petitioner can receive assistance in the preparation of the affidavit in support of the violation. The affidavit shall be immediately forwarded by the office assisting Petitioner to the state attorney of that circuit and to the judge designated by the chief judge as the recipient of affidavits of violations of an injunction. Procedures relating to reporting alleged violations are governed by section 784.0487, Florida Statutes.
4. Respondent, upon service of this injunction, shall be deemed to have knowledge of and to be bound by all matters occurring at the hearing and on the face of this injunction.
5. The temporary injunction, if any, entered in this case is extended until such time as service of this injunction is effected upon Respondent.
DONE AND ORDERED in_, Florida, on_
*828CIRCUIT JUDGE
*829COPIES TO:
Sheriff of_County
Petitioner (or his or her attorney):
_ by U. S. Mail
_ by hand delivery in open court
(Petitioner must acknowledge receipt in writing on the face of the original order — see below) Respondent (or his or her attorney):
_ forwarded to sheriff for service
_ by hand delivery in open court
(Respondent must acknowledge receipt in writing on the face the of the original order -- see below)
_ by certified mail
(may only be used when Respondent is present at the hearing and Respondent fails or refuses to acknowledge the receipt of certified copy of this injunction)
_State Attorney's Office
_Other:_
I CERTIFY the foregoing is a true copy of the original Final Judgment of Injunction for Protection Against Stalking as it appears on file in the office of the Clerk of the Circuit Court of County. Florida, and that I have furnished copies of this order as indicated above.
CLERK OF THE CIRCUIT COURT
(SEAL)
By:_
Deputy Clerk
ACKNOWLEDGMENT
I, {Name of Petitioner}___, acknowledge receipt of a certified copy of this Final Judgment of Injunction for Protection Against Stalking.
Petitioner
!, (Name of Respondent} j acknowledge receipt of a certified copy *830of this Final Judgment of Injunction for Protection Against Stalking.
Respondent
*831INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.980(w), PETITION BY AFFIDAVIT FOR ORDER TO SHOW CAUSE FOR A VIOLATION OF FINAL JUDGMENT OF INJUNCTION FOR PROTECTION AGAINST DOMESTIC, REPEAT, DATING, OR SEXUAL VIOLENCE, OR STALKING (05/13)
When should this form be used?
You may use this form if you have a valid Final Judgment of Injunction for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking in force which has been violated. You should use this affidavit to state the essential facts which establish a violation of the Final Judgment of Injunction.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or the clerk of the circuit court. You should then file the original with such clerk or judge as determined by the chief judge of your circuit to be the recipient of affidavits of violation, provide a copy to the state attorney of that circuit and keep a copy for your records.
*832IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division:
Petitioner,
and
Respondent.
PETITION BY AFFIDAVIT FOR ORDER TO SHOW CAUSE FORA VIOLATION OF FINAL JUDGMENT OF INJUNCTION FOR PROTECTION AGAINST ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
I, {full legal name}_, being sworn, certify that I have actual knowledge of the following facts as set forth and the following statements are true:
1. The Court previously issued [Choose one only]
a._Final Judgment of Injunction for Protection Against Domestic Violence
b._Final Judgment of Injunction for Protection Against Repeat Violence
c._Final Judgment of Injunction for Protection Against Dating Violence
d._Final Judgment of Injunction for Protection Against Sexual Violence
e._Final Judgment of Injunction for Protection Against Stalking
in this case on {date}_____.
The Final Judgment of Injunction for Protection was served on Respondent on {date}_.
3. On {date}__, at {place and address}_ the following event(s) took place:

*833
{For cyberstaiking, please Include a description of all evidence of contacts and/or threats made by Respondent in voice messages, texts, emails, or other electronic communication}

_Please indicate here if you are attaching additional pages to continue these facts.
4.Respondent has willfully violated the Injunction by: {explain what Respondent did that violated the Order of Protection}
_Please indicate here if you are attaching additional pages to continue these facts.
5. _Please indicate here if you are attaching copies of medical records for treatment you may have received for injuries referred to in your affidavit, or copies of any police or sheriff reports concerning incidents of violence Involving you and Respondent.
6. Respondent acted to impair, interfere with, delay, hinder, lessen the authority of, dignity of, and embarrass the cause of justice in a manner contemptuous of this court.
*834WHEREFORE, I respectfully request that the Court issue an Order to Show Cause, requiring Respondent to appear before the Court to show cause why Respondent should not be held in contempt of court for failure to abide by the terms and conditions of the Final Judgment of Injunction for Protection.
I understand that by filing this affidavit, I am asking the court to hold a hearing, that both Respondent and I will be notified of the hearing, and that I must appear at the hearing. In addition to my own testimony, I understand that I can bring other proof of the violation such as, for example, people who saw Respondent violate the order, pictures, medical records, police reports, or anything might help show the judge how Respondent violated the Final Judgment of Injunction for Protection.
I have read every statement made In this affidavit and each statement is true and correct. I understand that the statements made in this affidavit are being made under penalty of perjury, punishable as provided in Section 837.02, Florida Statutes and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:_ _
Signature of Petitioner
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by NOTARY PUBLIC or DEPUTY CLERK [Print, type, or stamp commissioned name of notary or clerk.]
_.Personally known
_Produced identification
Type of identification produced_
I certify that a copy of this document was [Choose one only] ( ) mailed ( ) faxed and mailed ( ) hand delivered to the person(s) listed below or» {date}_. Other party or his/her attorney:
Name:
Address:_
City, State, Zip:__
Fax Number:_
*835IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:_
Division:
Petitioner,
and
Respondent.
Description of Respondent:
Sex:_Eye color:_
Race:_Hair color:_
Height:__ Last known address:___
Weight:_ _
DOB:_
ORDER TO SHOW CAUSE
This cause comes before the court for review based upon the alleged conduct of Respondent for the issuance of an Order to Show Cause directed to {name}_._for violation of the Final Judgment of Injunction for Protection as is more specifically set forth in the Petition By Affidavit For Order To Show Cause For a Violation Of Final Judgment Of Injunction For Protection, a copy of which is attached hereto and made a part hereof.
NOW, THEREFORE, you, {name}_, are hereby ORDERED to appear before this court before Judge {name}_, on {date}_, at {time}_,m., in Room_of the_Courthouse, located at_, to be arraigned. A subsequent hearing wili be scheduled requiring Respondent to show cause why he/she should not be held in contempt of this court for violation of the Final Judgment of Injunction for Protection as is stated in the attached Petition By Affidavit For Order To Show Cause For a Violation of Final Judgment of Injunction For Protection. Punishment, if imposed, may include a fine and incarceration. Should the court determine, based on the evidence presented at the hearing, that Respondent's conduct warrants sanctions for civil contempt in addition to or instead of indirect criminal contempt, the court reserves the right to find Respondent guilty of civil contempt and impose appropriate civil sanctions.
*836_The court hereby appoints the State Attorney's Office to prosecute the case.
_Respondent is advised that he/she is entitled to be represented by counsel.
If you are a person with a disability who needs any accommodation to participate in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact:_ {identify applicable court personnel by name, address, and telephone number} at least 7 days before your scheduled court appearance, or immediately upon receiving this notification if the time before the scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.
IT IS FURTHER ORDERED that the Sheriff of this county serve this Order to Show Cause by delivering copies to Respondent, with proof of Sheriff's service.
DONE AND ORDERED in_County, Florida, on {date}_.
Circuit Judge
Copies to:
_State Attorney
_Petitioner or Counsel for Petitioner
_Respondent or Counsel for Respondent

. All comments must be filed with the Court on or before July 8, 2013, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. If filed by an attorney in good standing with The Florida Bar, the comment must be electronically filed via the Portal in accordance with In re: Electronic Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a non-lawyer or a lawyer not licensed to practice in Florida, the comment must be electronically filed via e-mail in accordance with In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be submitted in Microsoft Word 97 or higher. Any person unable to submit a comment electronically must mail or hand-deliver the originally signed comment to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are required or will be accepted.